Title: To George Washington from Auguste de Grasse, 24 August 1793
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George



My General
Charleston [S.C.] 24 August 1793

Without doubt the french Inhabitants, who have been driven from the unhappy Island of St Domingo, & who have taken refuge

on this Continent, have informed you of the great distress which they have experienced. As to myself, after having lost a commodious dwelling & 200 Negroes; after having discharged with Zeal & activity, the duties of my military Command, & daily exposing myself in the service of my Country, & fellow Citizens to the dangers & fatigues of a War, equally novel & cruel; I have been compell’d, with many others to fly from the dangers of Assissination; happy in obtaining a Passport by the Sacrifice of my Commission, & being immediately thereon able to embark in an american Brig for the port of Charleston, accompanied by a Wife scarce recovered from the Agonies of Child-birth, with her Mother & her father, who was formerly a member of the supreme Council at the Cape. On our passage we were boarded by a privateer from providence, who to compleate our misfortunes, plundered us, of almost all the remnant, of the little, we had escaped with.
I ardently wished to have gone immediately to Philadelphia, but our departure was so precipitate, as to deprive us of the liberty of choosing. had I been able to have visited Philadelphia, it would have satisfied a Wish I have long had, to form & cultivate a more particular acquaintance with you; but am prevented at present from indulging this inclination, on account of the advanced season of the Year, & the indisposition of Mrs De Grasse and her mother.
If ought can alleviate my regret at my situation it is the humane, polite & generous reception, we have met with from the Inhabitants of this City: Our hearts are penetrated with the most lively gratitude.
I flatter myself, that during my stay here, you will permit me to correspond with you, and that I shall be honored with your Answer.
Permit me to speak with you, with that degree of freedom, which is due to the misfortunes of myself and family. The miserable disaster of St Domingo has compleated our ruin. The situation of france also renders me ignorant of my affairs in that Country; not having heard lately either from my family, or the manager of my interests there. I cannot deceive myself, by supposing, the Civilities we have experienced from the Inhabitants of this City can last for ever. it would be an abuse of their goodness to expect it.
Thus circumstanced, I address myself to you, wishing it possible,

to obtain from the united states, what woud be deemed a competent maintainance for myself and family. I will endeavour to secure the repayment by a mortgage of all my property, either in france or St Domingo, if alas! I possess any in the latter. It is absolutely necessary for me to be explicit: I offer my all, as a security; but without having a knowledge, what that all is, in my distressed situation.
Feeling as I do; I cannot but doubt the propriety of the step, I am this moment taking. should there appear the least impropiety in this application for relief, I pray you, let it rest, where it, should be, in your Bosom only.
The esteem you had for my father, added to my distressd situation, I trust, will sufficiently apologize for my requesting your salutary advice.
I reside with the family of Mr Holmes, whose reception, merits on our part, the warmest acknowledgment. I have the honor to be, with profound respect Yr Excellencys My General, Obd. Hbe Servt

Auguste De Grasse

